MacIntyre, P. J.,
concurring specially. I do not think that the petition as originally drawn was subject to the demurrer, *769nor do I think that the petition as amended, which was a mere amplification, was subject to the demurrer here in question. I think that the plaintiff had a right to plead a merely introductory matter to the gist of his cause of action that he or his successors in title or possession to whom he was beholden were put out of possession of the automobile, or its equivalent, made to pay its value, by a writ from the court (it is immaterial that it happened to be a writ in a trover suit); and thus show that the plaintiff did not voluntarily surrender the property or possession to a mere interloper in title or possession in violation of any of the rights of the defendant from whom he had bought the car and who impliedly warranted the title, which warranty the plaintiff was now suing on. The suit is founded on a breach of the warranty, and the loss of the automobile or its value is the gist of the action, but I think that the plaintiff should be allowed to plead and show by way of inducement, in explanation of the gist of his cause of action, the manner in which the transaction originally took place and the subsequent history of the case so that the jury would be the better able to understand the case. Hobbs v. Holliman, 74 Ga. App. 735, 738 (41 S. E. 332). The rules of evidence are not intended to exclude facts which would better explain the case to the jury so that they could be better able to consider it in a more understanding manner. Indeed it is the rule in this State that, if the admissibility of evidence is doubtful, it should be admitted. Under the petition as pleaded, I think that the evidence should not be admitted to show that the defendant was foreclosed from showing title in himself because of the trover judgment rendered in a case to which he was not a party, but merely to show the rather involved history of the case and that the possession of the car or its equivalent in money had not been surrendered voluntarily or negligently in violation of any of the rights of the defendant relative to his title or possession of the car, but had been surrendered by virtue of a writ issuing from a judgment of a named court. However, before the plaintiff could recover, he still had to carry the burden of proving his cause of action by aliunde evidence that the defendant had no title to the automobile and had breached his warranty, causing damage to the plaintiff in a stated amount.